 In the Matter of GLAZIERS' UNION LOCAL No. 27 OF THE BROTHERHOODOF PAINTERS, DECORATORS AND PAPER HANGERS OF AMERICA, ANDGEORGE H. MEYERS AND JOHN R. HOFFMAN, ITS AGENTSandJOLIETCONTRACTORS ASSOCIATION, FOR ITSELF AND ON BEHALF OF ITS MEMBERSIn the Matter Of GLAZIERS' UNION LOCAL No. 27 OF THE BROTHERHOODOF PAINTERS, DECORATORS AND PAPER HANGERS OF AMERICA, ANDGEORGE H. MEYERS AND JOHN R. HOFFMAN, ITS AGENTSandTHENEW LUMBER COMPANY; ALEXANDER LUMBER COMPANY; I. N. R.BEATTY LUMBER COMPANY; JOLIET LUMBER R FUEL COMPANY;LEACH BROTHERS, INC.; HACKER-SIME COMPANY, ALL ILLINOISCORPORATIONS; E. DURBIN COLLINS AND CATHRYN COLLINS, CO-PARTNERS, DOING BUSINESS AS LYONS BROTHERS LUMBER & FUELCOMPANY;P. C. RYAN, T. F. RYAN, M. L. RYAN AND A. L. RYAN,CO-PARTNERS, DOING BUSINESS AS THOMAS F. RYAN COMPANY ANDARNOLD R. WELSCH AND WALTER W. WELSCH, CO-PARTNERS, DOINGBUSINESS AS JOLIET CASH AND CARRY LUMBER COMPANYCases Nos. 13-CC-5 and 13-CC-7.-Decided June 26, 1950DECISION AND ORDEROn July 18, 1949, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents Glaziers' Union Local No. 27 of the Brotherhood ofPainters, Decorators, and Paper Hangers of America, herein calledthe Glaziers, and George H. Meyers, its agent, had engaged in certainunfair labor practices in violation of Section 8 (b) (4) (A) of theNational Labor Relations Act, as amended, and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.,Thereafter, the Respondents Glaziers and Hoffman, the GeneralCounsel, and the charging parties filed exceptions to the IntermediateReport and supporting briefs.These Respondents also requested oralargument.This request is hereby denied, as the record and briefs, in1 The TrialExaminer also recommended that the complaint be dismissed with respect toDespondentJohn R. Hoffman.90 NLRB No. 93.542 GLAZIERS' UNION LOCAL NO. 27543our opinion, adequately present the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptions and briefs, and the entire record inthe case.We find merit in the Respondents' contention that be-cause the operations of the Employers involved herein are essentiallylocal in character, the Board, in the exercise of its discretion, shoulddecline to assert jurisdiction.The Employers in this case are all general contractors, subcontract-ors, or building material suppliers in the Joliet, Illinois, area.Com-merce facts concerning these Employers, insofar as such informationwas elicited at the hearing, are listed in the Intermediate Report inAppendices A and B.Many of the Employers, who appear in theseappendices are only remotely connected with this case.No allegedunfair labor practice was directed at them; they merely supplied ma-terials to other Employers.Of those Employers who aredirectlyin-volved in alleged unfair labor practices committed by the Respond-ents,' the record reveals that the largest, in terms of value of buildingmaterials purchased, is Arnold Welsch, whose total purchases amountto approximately $145,000 annually.Arnold Welsch is also, so far asthe record shows, the largest purchaser of materials from outside theState of Illinois, his purchases of such materials amounting to approxi-mately $13,000 annually.Neither Welsch nor any of the other Em-ployers directly involved herein did any work outside the State ofIllinois.On the basis of these facts, we find that it would not effec-tuate the purposes or policies of the Act to exercise jurisdiction inthis proceeding, and shall therefore dismiss the complaint.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein be,and it hereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.2Note that the Trial Examiner found violations with respect to only two general con-tractors and one subcontractor concerning whom commerce facts were adduced at thehearing.3SeeBuilding and Construction Trades Council of Pittsburgh, Pennsylvania, and Vicinity,et al.(Petredis and Fryer),85 NLRB 241 ;Walter J. Mentzer,82 NLRB 389. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERREYNOLDS,dissenting:For the reasons expressed in my dissent in theChurches: :case, Iwould assert jurisdiction in this case.INTERMEDIATE REPORTMessrs. JohnP. Von RohrandRichard C. Swander,for the General Counsel.31r.Daniel D. Carmell, by Mr. Lester Asher,of Chicago, Ill., forRespondents.Scott,MacLeish & Folk(Charles M. Price, Charles BoydMahin, andWillardC. Meier),by Mr. Willard C. Meier,of Chicago, I11., for the charging parties.STATEMENT OF THE CASEOn August 27, 1948, the Joliet Contractors Association, hereinaftercalled theAssociation, by its LaborBargainingCommittee,filed, in itsown behalf and foritsmembers,- a first amended charge against Glaziers' Union Local 27 of theBrotherhood of Painters, Decorators and Paper Hangers of America,and GeorgeH. Meyers andJohn R. Hoffman, its agents, hereinafter referred to as theRespondents, charging that said Respondents wereengaged in,and are engagingin, unfair labor practices within the meaning of Section 8 (b) (4) (A) of theNational Labor Relations Act, as amended, 61 Stat. 136, hereinafter called theAct.On August 30, 194S, certain lumber and building material dealers of Joliet,Illinois,designated by name in the margin,' likewise filed a charge againstRespondents, alleging that the latter were engaged in, and are engaging in. unfairlabor practices within the meaning of the same section of the Act. On October5, 1948, the Acting Regional Director for the Thirteenth Region (Chicago, Illi-nois),issued hisorder, pursuant to Section 203.33 (b) of the Rules and Regula-tions of the National Labor Relations Board, Series 5, as amended, consolidatingsaid cases.With the issuance of the order last aforementioned, the said ActingRegional Director issued a complaint against Respondents, dated October 5,1948, alleging that Respondents had engaged in, and were engaging in. unfairlabor practices within the meaning of Section S (b) (1) (A), Section 8 (b) (4)(A). and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices, the complaint, the allegations ofwhich are more fully hereinafter described, alleged, in substance, that theRespondents "have called, engaged in, and by promises of benefit, coercion, intimi-dation, directions, orders, threats, `fair' and `unfair' designations, union by-laws,working rules, regulations and disciplinary measures, and by permitting such toremain in existence and in effect, have induced and encouraged the employees of[Joliet Paint and Glass Company, Inc., a member of the Association, hereinaftercalled] Joliet Glass, and of [Maurice Adler, d/b/a Porter Glass Co., hereinaftercalled] Porter Glass, to engage in strikes and concerted refusals, in the course oftheir employment, to perform any services, an object thereof being to force andrequire their employers, and other employers and persons, namely, the membersof the Association and their suppliers of preglazed sash and other preglazedmaterials (including the Joliet Lumber Companies aforesaid), to cease using,selling, handling or otherwise dealing in preglazedsash and other preglazedmaterials, the products of other manufacturers, and to cease doing business with4 Denver Building and Construction Trades Council (William G. Churches,et al.),90NLRB 378.'The New Lumber Co., Alexander Lumber Co., I. N. R. Beatty Lumber Co., Joliet Lm-her & Fuel Co., Leach Brothers, Inc., Lyons Brothers Lumber & Fuel Co., Thos. F. Ryan Co.,Hacker-Sime Co., and Joliet Cash and Carry Lumber Co. GLAZIERS'TJNION LOCALNO. 27545such manufacturersand suppliers of preglazed sash and other preglazed mate-rials, and with the owners and building contractors (including members of theAssociation) who use preglazed sash and other preglazed materials in construc-tion work, or, who have glazing work done by other than members of LocalNo. 27."Copies of the chaiges,2 the order consolidating the cases, the complaint, accom-panied by notice of hearing thereon, were duly served upon all the parties hereto.On December 6, 1948, the Respondent filed a "Motion to Dismiss the complaint,or to strike the complaint or certain designated parts thereof," substantially onthe grounds that: (1) "the activities charged did not and do not affect commercewithin the meaning of" the Act; (2) the entire Act, by reason of the amend-ments made by the Labor Management Relations Act, 1947, is unconstitutionalbecause "its provisions are so mutually interdependent and connected with eachother that they form a unified scheme which makes the entire Act invalid"; (3)the provisions of Sections 8(b) (1) (A) and S (b) (4) (A) of the Act are un-constitutional; (4) there is no allegation in the complaint charging that em-ployees were "restrained or coerced" in the exercise of their rights guaranteedin Section 7 of the Act; (5) "the provision in the Respondent Union by-laws thatall glazing work to be performed by the union members must be done on thejob siteis lawfuland not in violation of the provisions of Sections 8 (b) (1) (A)or 8 (b) (4) (A)" ; (6) the alleged requests by Respondent Hoffman upon theAssociation that the general contractors belonging to the Association agree thatall glazing work be done by union members on each respective job, and that thecontractors agree to discontinue the use of preglazed materials, was lawful andnot in violation of Sections S (b) (1) (A), or 8 (b) (4) (A) ; (7) the allegedcommunication to Joliet glazing contractors by Respondent Hoffman of thenames of "fair" general contractors was lawful and not in violation of Sections.8 (b) (1) (A) or 8 (b) (4) (A) of the Act; (8) Respondents' alleged refusal,to furnish union members to Joliet-Glass and Porter Glass was lawful; (9) theincidents wherein the Respondents allegedly by means of bylaws, working rules.and regulations and the enforcement thereof, induced employees of glazing con-tractors to refuse to perform certain types of work is not a violation of the Act;.(10) the complaint was issued.in violation of Section 10 (b) of the Act; (11)Potter Glass nowhere appears as a party registering any grievance against.Respondents; (12) "the alleged unlawfulness of activities . . . are expresslydeclared lawful by Section 20 of the Clayton Act"; (13) the complaint was in-stituted by the General Counsel of the Board, and not by the Regional Directorin the name of the Board, as required by 203.15 of the Rules and Regulations ofthe Board,Series5; (14) sixteen specified allegations in the complaint areirrelevant, immaterial, redundant, and indefinite.On December 6, 1948, the Respondents filed an answer, incorporating therein,and pleadingas a defense, all the matters described in the aforesaid "motion todismiss thecomplaint, or to strike said complaint, or portions thereof."Theanswer further pleaded that "the real parties in interest, Joliet Paint andGlass Company, Inc., Porter Glass Company, and Kaiser, Ducett Company, re-2At the hearing, the General Counsel offered in evidence,as his Exhibit 1-C, proof ofservice of the charges involved herein.The proof, however, failed to include copies ofsuch charges.Leave was granted to supply the omissions.On January 3, 1949, theGeneral Counsel supplied copies of such charges to counsel for the Respondents, the charg-'ing parties, and the Examiner, with the request that they be attached to, and made a partof,General Counsel's Exhibit 1-C.The request is granted, and it is hereby ordered thatthe attachment be made.903847-51-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDspectively, did neither file any unfair labor practice charges either for itselfor on behalf of any of its members" ; that no, copy of the charges had beenserved on the Respondent Hoffman.The answer admitted that RespondentMeyers "is and has been the Business Manager of Local 27," but with respectto all other allegations of the complaint, Respondents either expressly deniedthe same, or claimed to be without knowledge as to the truth of such allegations,and therefore demanded strict proof thereof.Pursuant to notice, hearings were held at Joliet, Illinois, and Chicago, Illi-nois, on various dates between December 16, 1948, and March 21, 1940, beforethe undersigned Trial Examiner, duly designated by the Chief Trial Examiner.At the opening of the hearing, the afore-described motion of Respondents todismiss the complaint or to strike the same, or portions thereof, was deniedinsofar as it pertained to the matters described in (1) to (4) inclusive, and (9)to (13), inclusive, of the above-described summary of said motion.'Ruling wasreserved on Respondent's motion to dismiss the complaint insofar as it allegeda violation of Section 8 (b) (1) of the Act, and on their motion to strike fromthe complaint the allegations described in (5), (6), (7), and (8) of the above-described summary of, said motion. These matters are disposed of by therecommendations hereinafter made.At the hearings, the General Counsel, theRespondents,' the Association, and the other charging parties were representedby counsel and participated in the hearings.Prior to the hearing conducted by the undersigned, the General Counsel insti-tuted an action-in the United States Court for the Northern District of Illinois,Eastern Division, pursuant to Section 10 (1) of the Act, entitled "George J.Bott,Regional Director for Thirteenth Region of the National Labor Rela-tions Board, Plaintiff vs. Glaziers Union, Local No. 27, etc., George H.. Meyers.and John R. Hoffman, its agents, Defendants, Case No. 48-C-1240."At the3 (1) of said summary deals with the subject of jurisdiction.The matter being raisedmerely on the pleadings, I deemed them sufficient for that purpose.The question of juris-diction, as developed by the evidence, is dealt with in a subsequent portion of this Report.(2) and (3) of the summary, dealing with the claimed unconstitutionality of the Statute,were denied on the authority ofRite-Form Corset Company, Inc.,75 NLRB 174. (4)urges that the absence of any allegation charging that employees were "restrained orcoerced" is fatal to the complaint.Such an allegation, or its equivalent, is undoubtedlynecessary to sustain a complaint under Section 8 (b) (1) (A) of the Act.With respectto a violation of Section 8 (b) (4) (A), however, no allegation of "restraint or coercion"is necessary.Under that section it is sufficient to allegethatemployees were"inducedor "encouraged" to take the violative action.As will appear hereafter, the allegationcharging a violation of Section 8 (b) (1) (A) is dismissed.The matters raised by (9) ofsaid summary are dealt with at greater length in subsequent portions of this Report.By(10) of said summary.Respondents urge that there is no such thing as an "amendedcharge" ; that "if a charge . . . is not followed by a formal complaint, it may not consti-tute the basis of any formal proceedings" ;that to allow a complaint on an amended chargewhich incorporates matters contained in the original charge,would do violence to the 6months' limitation prescribed by Section 10 (b) of the Act.The contention is withoutmerit ; "the second charge was clearly an amended and not a substitute charge."JoannaCotton Mills Company,81 NLRB 1398;Frying Paper Mills,82 NLRB 434.While it istrue that the original charge filed on June 2, 1948,did not charge Meyers as one of thoseengaged in the violative conduct,he being first mentioned in the amended charge filedAugust 27, 1948, that variance is not fatal.The specific acts attributed to Meyers wereall committed within 6 mouths prior to the service of the amended charge on him.Fur-thermore,the answer having admitted that"Meyers is and has been the business managerof" Respondent Union, any final order entered herein against the Union would be bindingon Meyers,even if no amended charge had ever been served on him.4Respondents,however, noted their appearance as a "special appearance"to test thejurisdiction of the Board. GLAZIERS' UNION LOCAL NO. 27547hearing before the Trial Examiner herein, it was stipulated that the testimony,exhibits and stipulations adduced in said Federal court action "shall stand asevidence, testimony, exhibits, stipulations and agreements in this present pro-ceeding (Cases 13-CC-5 and 7), as if all of the proceedings and testimony [asreported in a transcript of said federal court action], had been had before theTrial Examiner in the instant proceeding," reserving, however, to all the parties,"the right to argue with reference to the [admissibility and effect] of the aboveevidence."Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties at thehearing before the undersigned.Prior to the close of the hearings, the GeneralCounsel moved to conform the pleadings to the proof with respect to formalmatters ; the motion was granted. At the request of Respondents, and withoutobjection from the other parties, the time to file briefs was extended to May13, 1949.Within that time, the General Counsel, the Respondents, and thecharging parties filed briefs with the undersigned.Upon the entire record in the case, including that portion of the Federal courtproceeding which was by stipulation incorporated into this record, I make thefollowing :FINDINGS OF FACT1.JURISDICTION-THE BUSINESS OF THE COMPANIESJoliet Contractors Association, hereinafter called the Association, is a non-profitcorporatemembership association, incorporated under the laws ofIllinois.Itsmembership consists of approximately 22 general contractors,and 44 specialty or subcontractors, all engaged in business in the Joliet, Illinois,area.Among the association members are the general contractors listed inAppendix A, hereto attached, engaged in the construction and repair of indus-trial, commercial, and residential buildings.Said Appendix contains detailedinformation as to'the activities of each of these contractors for a consecutive 12-month period commencing in the latter part of 1947, and ending in the corre-sponding month of 1948, and covering the following items: (1) Annual volumeof business; (2) value of building materials purchased; (3) value of purchasesreceived directly from outside Illinois; (4) percentage of purchases originatingoutside of Illinois.Item (4) includes materials, which, while purchased fromjobbers, dealers, or manufacturers' agents located within Illinois, were manu-factured outside the State of Illinois.Among the lumber and builders' supply companies engaged at Joliet, Illinois,in the sale of lumber, mill work, sash, roofing, preglazed, and other buildingmaterials and supplies, are the concerns listed in Appendix B hereto attached.Said Appendix contains detailed information as to the activities of each ofthese companies as follows: (1) Total purchases of building materials; (2)percentage of all purchases received from out of the State; (4) total purchasesof preglazed materials; (5) percentage of preglazed materials originating out-side the State; (6) percentage of preglazed materials received directly fromoutside Illinois.Decisions by the courts and the Board make it unnecessary to indulge in anylengthy discussion in disposing of Respondent's objections to the jurisdiction ofthe Board on the ground that "the activities charged did not, and do not, affectcommerce within the meaning of [the Act]." These decisions were foreshadowedby earlier opinions of the Supreme Court which gave content and emphasis to 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD"the full sweep of constitutional authority" vested in the Board "in order to pro-tect interstate commerce from the adverse effects of labor disputes . . . In thisAct, Congress has explicitly regulated not merely transactions or goods in inter-state commerce, but activities which in isolation may be deemed to be merelylocal but in the interlacings of businessacrossstate lines adversely affect suchcommerce."Polish National Alliance v. N.J. B. B.,322 U. S. 643, 647;N. L. R. B.v. Jones & Laughlin Steel Corp.,301 U. S. 1, 41;N. L. R. B. v. Fainblatt,306 U. S.601.Guided by these milestones, the circuit courts of appeal have not hesitated insanctioning the exercise of jurisdiction by the Board over persons engaged in theconstruction industry.Shore v.Building Trades Council,173 F. 2d 678, (C. A.3) ; United Brotherhood of Carpenters, et al, v. Sperry,et at,170 F. 2d 863, (C. A.10);N. L. R. B. v. Austin Co.,165 F. 2d 592 (C. A. 7). For the detailed rationalewhich underlies the Board's exercise of jurisdiction in proceedings involving con-struction work by general contractors, notwithstanding objections similar tothose urged here by Respondent, seeIra Watson Co.,SO NLRB 533;WadsworthBuilding Co.,81 NLRB802;SamuelLanger,82 NLRB 1025.5Because the sale of lumber and mill work "is closely related to the buildingconstruction industry," it was also the judgment of the Board that the policy ofthe Act will be effectuated by exercising jurisdiction over labor relations of those,engaged in that business and occupation.National Lumber Co.,82 NLRB 565;Oettinger Lumber Co.,81 NLRB 632;Longhorn Sash & DoorCo., 79 NLRB 1430;J.H. Patterson Co.,79 NLRB 355.Application of the principles enunciated by the foregoingcases to the activitiesof the contractors and companies involved herein can lead only to the conclusionthat a disruption of their activities would seriouslyaffect the flow of commercewithin the meaning of Section 2 (6) and (7) of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent, Glaziers' Union Local No. 27 of the Brotherhood of Painters,Decorators, and Paper Hangers of America, is a labor organization within themeaning of Section 2 (5) of the Act. Its jurisdiction extends to and includesthe cityof Joliet,Illinois.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's bylaws andrulesFor a long time prior to, and ever since the enactment of, the Labor RelationsManagement Act, 1947, the members of the Respondent Union deemed it to bein their economic interests not to permit any of them to work on projects thatused preglazed sash.'To make. the prohibition effective, the Union adopted cer-5Walter J. Mentzer,82 NLRB 389. is not inconsistent with the cases just cited. Juris-diction was there declined because "the operations of Mentzer,a small [plastering], con-tractor [annual gross income, $33,000],are essentially local in character,and . . . theirinterruption by a labor dispute could,at most, have only very remote and insubstantialeffect on commerce."'The,term "preglazed sash" as used in this Report, includes doors, windows,etc., inwhich the glass or mirrors have been installed in frames elsewhere than on the site ofthe building in which the same are to be used;"open sash"are doors,window frames, etc.,in which the glass or mirror has not yet been installed. GLAZIERS' UNION LOCAL NO. 27549tain "By-Laws and Working Rules." Article XVI, section 1, of said bylaws,meads as follows :No member of this Union will be allowed to glaze any sash for any buildingin the course of construction or repair within the jurisdiction of Glaziers'Local No. 27, in the warehouse of any glazing contractor.All sash and glaz-ing work must be done on each respective job site or building.Article XVII, section 1, prohibits union members from working "for any firmor contractor who has not signed this agreement or lived up to the provisions ofsame."Article XVIII, section 9, incorporates therein the provisions of an agree-ment made on May 1, 1947, between the Union and the Glazing Contractors ofChicago.By articles VI and VII of that agreement, the Glazing Contractors.agree that none but members of the Union will be employed by the Glazing Con-tractors to set or glaze all types of glass and mirrors contracted for by said con-tractors, and that all glass and glazing work undertaken by them shall be glazedon each respective job by members of the Union.Article XVIII, section 5, ofthe bylaws provides that "any member refusing to leave job when ordered todo so by the Business Agent, or failing to remain away from job until orderedback by the Business Agent, shall be fined or expelled as the Local may decide."B. Theproposed contractswith theGeneral Contractors and the GlazingContractorsThough the foregoing conditions had been adhered to in the city of Chicagofor many years, insofar as this record shows, no attempt was made by. the Union,prior to 1947, to make said working conditions effective in the Joliet area. InMarch of that year, a meeting was called in Joliet and was attended by MaxGlass, the Union's vice president, several representatives of the Association,representatives of Joliet Glass and Porter Glass (the only two glazing contractorsin Joliet), and representatives of the Joliet Building Trades Council.The pur-pose of the meeting was to discuss a contract between the contractors and theUnion.Max Glass informed the meeting that the Union had attempted toeliminate the use of preglazed sash in the Joliet area for some time and that thetime had now come when they were definitely going to eliminate it. If [the glaz-ing contractors] were going to employ union glaziers [on their] jobs [they]would have to stop the use of preglazed sash, and that they (the Union) weregoing to enforce that if it was necessary to police the area."No agreement wasreached at that time.A further meeting was held in June 1947, at the office of the Union in Chicago,attended by George H. Meyers, its business manager for 27 years and its presidentfor an additional 14 years, Max Glass, Respondent Hoffman, and several con-tractor members of the Association.The contractors complained that the work-ing conditions and rules outlined by Mr. Glass at the previous meeting wouldwork a hardship on them.Either Max Glass, or Meyers, informed the contractorsthat. "these conditions were being enforced in Chicago, and that [the contractors]would definitely have to live up to those rules in Joliet if [they] were to getunion glaziers."One of the contractors asked for a draft of the contract pro-posed by the Union and Meyers gave him a copy of the agreement in use in Chi-cago between the Union and certain glazing contractors in that area.This con-tract was identical in terms with the contract incorporated into the Union's by-laws and working rules aforementioned.Again the meeting adjourned with-out reaching agreement. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDA third meeting was held in Joliet in November 1947, between Hoffman and acommittee of the Association.The contractors inquired of Hoffman whetherhe "had any communication from Chicago changing the contract, changing theworking rules and working conditions of the glaziers."Hoffman replied that hehad received no such advice.Upon being informed that the contractors had re-ceived legal advice that it would now be illegal for them to sign such a contract,Hoffman replied, "I have nothing to do with the law part of the thing, but I cannotlet you have men unless you agree to these rules and this contract."On January 5, 1948, Hoffman wrote the Association requesting that it sign thecontract aforementioned and informing the contractors that unless it was signedand returned by February 1, 1948, that "Glaziers Local 27 will be unable to furnishunion glaziers to nonsignatories of this agreement."Shortly after February 1, 1948, the Association asked Hoffman to call anothermeeting with the Union "to see if they could negotiate a contract that the [con-tractors] could sign and be within the law."Hoffman arranged for such a meet-ing and it was held in Joliet early in February 1948.The meeting was attendedby Hoffman, W. A. Welbourn, assistant business representative of the Unionsand its recording secretary since 1921 or 1922, Mr. Hacker of Joliet Glass, MauriceAdler of Porter Glass, Ahrens, Meurer, and Fumigalli, three journeymen glaziermembers of the Union, and several members of the Joliet Building Trades Coun-cil.The proposed contract was discussed article by article.No apparent insur-mountable obstacle was reached until the discussion of preglazed and open sashcame before the meeting.On this point Welbourn remained adamant and saidthat while the Union might "forgive" the past use of preglazed sash, "from thistime on, there could be no more preglazed windows used by contractors if theyexpected to have the use of journeymen glaziers on their jobs.That is final."The meeting thereupon adjourned without formal termination and "everybodygot up and went home."C. The "fair" and "imfalir" listsFurther evidence of the Union's determination to make its campaignagainstthe use of preglazed sash effective is provided by its use and publication of aso-called "fair" list of contractors on whose projects the Union would permititsmembers to work, all others to be deemed "unfair."The list was first pro-mulgated orally. In the fall.of 1947, Respondent Hoffman told Hacker of JolietGlass, that the latter would not be able to work for any general contractor thatdid not sign a contract with the Union. In January 1948, Hoffman called Hackerand told him that from then on Hacker could "work for no one only PaulO'Neil7 . . . because he is the only person that is using open sash." Three orfour days later, Hoffman called Hacker again and advised that the names ofArnold Welsch, Ernie Swenson, Al Bockholdt, and Vic Mazzuco could be addedto the list of eligible contractors for whom Joliet Glass could work.Becauseoral additions and deletions were being made on the list from time to time,Hacker asked Hoffman to send him "something more definite to workon."Hoff-man promised to do so by sending Hacker a booklet on which he (Hoffman)would check the contractors for whom Joliet Glass could work.A day or twolater, on May 25, 1948, Hacker received part of a "Union Contractors Directory,1947," issued by the Building and Constructions Trades Council of Will County(in which Joliet is located), on which were checked the names of 14generalcontractors.Attached to the booklet was a note in Hoffman'shandwriting,7 Sometimes referred to in the record as Paul G. O'Neil or Paul O'Neil. GLAZIERS' UNION LOCAL NO. 27551reading as follows: "Friend Geo.-all names mark (sic) are O. K., as we goalong will notify of any changes."D. The Union's alleged refusal to furnish glaziers and the inducement or encour-agement of its members not to work on "unfair"jobs(1) In November, 1947, Magnus T. Strandberg, general contractor and memberof the Association, was engaged in erecting a one-story building for the ReliablePoultry Company. Strandberg sublet the glazing work, which involved no pre-glazed sash, to Joliet Glass.Hacker asked Strandberg to see Hoffman beforethe glazing work was commenced, and Strandberg thereupon went to Hoffman'soffice.The latter showed Strandberg a contract with the Union, similar to thatemployed with the Chicago contractors to which reference has heretofore beenmade, and asked Strandberg to sign it. Strandberg declined and was told byHoffman that if he did not sign the contract, "the Glaziers" would not permitthe installation of the glass.(2)During a weekend in February 1948, a fire occurred on the premises of theJoliet Mattress Company, owned by one Sohn. On the following Monday morn-ing, Sohn called Hacker of Joliet Glass and asked him to replace windows brokenby the fire in a part of the building that was still intact.Hacker compliedand the temporary glazing was completed. Sohn then employed Matt Gregory,a general contractor and member of the Association, to repair the remainder ofthe damage.caused by the fire.About 3 weeks after the first glass was installedby Joliet Glass, Sohn called Hacker and asked him to furnish the glazing forthe remainder of the building which was then being repaired by Gregory.Because Gregory was then not on the "fair" list, Hacker called Hoffman, apprisedhim of the foregoing facts and said: "I want you to know that I am working forSohn, the owner, not for Gregory.As you know Gregory is not on the list of con-tractors that I can work for.Can I do it?"Hoffman replied, "George, if youare telling me the truth that you are working for the owner, I can see noreason why working for the owner on this particular job would be wrong."Racket then sent his glazier, Ahrens, to complete the glazing, no part of whichinvolved the use of preglazed sash.(3) In the same month, February 1948, Joliet Glass was given another fire-repair job by one Costa.The carpentry work was awarded by Costa to WalterHarshbarger, a general contractor, who was not then on the union "fair" list.Because of that fact, Hacker called Hoffman to ascertain if his men could workon the job.Hoffman replied that he would have to get an O. K. out of Chicagoon that."Hoffman called back shortly thereafter and informed Hacker that he"could not work with Walter Harshbarger on that job."(4)On or about March 26, 1948, Gregory was engaged in building a group of9 or 10 houses, in most of which preglazed sash had been installed. It becamenecessary, however, to employ a glazier to install some thermopane basementsash and picture windows in several of these houses.Gregory gave the order forthis work to Porter Glass who accepted the contract.About a month or twolater,when the houses were ready for the installation of the glass, Porter toldGregory he could not do the work because the latter was then on the "unfair"list.I(5)A similar occurrence took place in April 1948, when Hoffman refused tosanction the use of Joliet Glass' employees on a residence General ContractorStonitsch was building because the latter was using preglazed sash.(6) In May 1948, when Joliet Glass had a contract with General ContractorRoy Ice, a member of the Association, to furnish and install plate glass on a job .5552DECISIONS OF NATIONAL LABOR RELATIONS BOARD.that the latter had for one Honiotes,Hoffman told Hacker that because Ice"has never agreed to use open sash, [Hacker could not] install this glass on the.job."(7) In May 1948, Sverre Ugland, also a general contractor and member of.theAssociation,had a contract to. remodel the Brewster Printing Plant and.awarded the glass contract to Joliet Glass.Because Ugland was. not then onthe "fair"list,Hacker called Hoffman and was told by him that he (Hacker)could not "install glass for'Ugland, because he has not agreed to use opensash yet."(8) In April 1948,General Contractor Bockholdt was engaged in remodeling a:gasoline station for one William Smithe8 Bockholdt's carpenter had previouslyinstalled two preglazed doors but Joliet Glass was engaged to set some largethermopanes in open sash.Hacker sent Ahrens,his steadyemployee and threeglaziers obtained through the Respondent Union's officein Chicago,to set thethermopanes.After one of the thermopanes was installed,the glaziers,withoutinstruction from Hacker, removed the glassfrom the preglazeddoors hung bythe carpenters,scraped the back putty,put the glass back in the doors, andreplaced the. molding.(9)On or about June 17, 1948,Hacker received an order from the MazzuccoConstruction Company to install a number of glass plates in 2 store fronts ofthe building occupied by the Grant Hardware Company.Hacker secured 3glaziers(Berger,the foreman,Freislinger,and Coyne)from the office of theRespondent Union in Chicago to perform this job in Joliet. After the Glaziershad installed one plate,they observed some preglazed sash on the second floorof the building.In reply to questions by the glaziers, Hacker informed them thathe did not know who had installed this preglazed sash. After the glaziersinstalled a second plate glass, Hacker and Berger went to the second floor andfound 14 windows with preglazed sash. Berger then advised Hacker that hewouldhave to report the'situation to Chicago.The 2 men thereupon went toa drug store and Berger made a telephone call. Upon its completion,Hackerand Berger returned to the job, and Berger said to the other glaziers:"I justcalled Chicago and talked to Meyers:I explained the situation on the job:Meyers told me, `you are on the job. You know the conditions of the job and youknow the union rules.Do what is right.'"The glaziers all agreed to leave thejob.Although the owner of the building told the glaziers that the glazed windowswere in the building when he had purchased it 2 years before, the glaziers stillcontinued in the refusal to work.Hacker thereupon called Myers in Chicago,discussed the situation with him and was told by Meyers :"Hacker, the glaziersare on the job. They know the conditions of the job.They know whether theywill finish the job or not."By this time, Victor Mazzucco,the general con-tractor, arrived at the scene.After a discussion with the owner,Mazzucco toldthe glaziers that he would smash out the glass in the preglazed sash and that theglaziers could do the entire job.The glaziersdid notgive their consent to suchan arrangement.But finally,Mazzucco promised to remove the preglazed sash,have new open sash delivered,and have the same glazed by the glaziers. Thiswas agreeable to the men and they departed to work on another job for Mazzucco.In the afternoon of the same day, the open sash to replace the preglazed windowswas delivered and installed on the Grant Hardware Company job. The glaziersthereupon glazed all the sash onbothfloors of the building.s Sometimes referred to in the record as William Smythe. GLAZIERS'UNION LOCAL NO. 27553:(10) In mid-summer of 1948, Porter Glass received a contract from Kaiser-Ducett Co., a Chicago General Contractor, to do all the outside glazing work on a-new store that was being built for Sears Roebuck & Company; in Joliet. On orabout July 14, 1948, Leonard Ahrens, a.union member then in the employ ofPorter Glass, was sent to the job to begin the glazing work. After a day or two,.Ahrens requested of Porter that he not be sent back on that job because preglazed.interior show cases were being delivered in the store.Maurice Adler, Presidentof Porter Glass, called Respondent Meyers at the Union's office in Chicago..When he told Meyers that the glaziers walked off the job and would not go back.to work unless the "cases in the interior were glazed union," Meyers asked himif he could do the interior work, to which Adler replied that he could, if Meyerswould supply him with men. Meyers told Adler that he would let him know whatto do.Thereafter, Adler made arrangements with the owners and the con-tractor to do all the interior glazing work, including the show cases. The entire.job was subsequently performed. Ahrens, who had stopped working on a Wednes-day or Thursday, returned to the job with the other glaziers the following Mon-day.As the job progressed and more men were needed, Adler obtained them by'calling the office of the Respondent Union in Chicago.'E. Respondents' inducement and encouragement of Ahrens to leave employmentof Joliet GlassAs previously indicated, Joliet Glass and Porter Glass were the only glazingcontractors in Joliet, a city having a population of approximately 42,000.Bothcontractors employed only glaziers who were members of the Respondent Union,.and there were but 4 glaziers who resided in Joliet. Joliet Glass employed1.resident glazier regularly, and called on the Union in Chicago for additionalmen when necessary. Porter Glass steadily employed the other 3 resident glaziersand likewise called on the Union in Chicago for more men if the need arose.Ahrens went to work for Joliet Glass in the summer of 1946 and continued.in that employment until June 1, 1948. In mid-May 1948, General ContractorRoy Ice was engaged in remodeling the Honiotes Food Market, in which no pre-glazed sash was used. Ice discussed with Hacker a proposal to have thelatter furnish and install nine plates of glass.Hacker, in the presence of Ice,calledHoffman and asked him whether he (Hacker) could install the glass.Hoffman replied "George [Roy Ice] has never. agreed to use open sash. Youcannot install this glass on the job." Ice was put on the wire and talked toHoffman, apparently without avail. Ten to fifteen minutes later Hoffman calledHacker again and repeated the admonition that Hacker refrain from installing'the glass on Ice's job.Hacker did not install the glass, but instead sold it toIce, who made other arrangements for its installation. Two days after the sale,Hoffman called Hacker and inquired whether the latter had sold the glass toIce.Hacker answered affirmatively, to which Hoffman replied : "You havegot me in a barrel of trouble now." Prior to that conversation, Hacker had in-formed Ahrens that he was going to sell the glass to Ice. Thereafter, onSaturday, May 29, Ahrens called Hacker, told him he would not report for workon the following Tuesday (the next work day, Monday, was observed as Decora-9 The complaint pleaded and the record contains testimony of other incidents in addition,to those narrated in D (1) to (10) incl., supra. Such testimony, however is merelycumulative as to conduct which I hereafter find not to be violative of Section 8 (b) (4) (A).For that reason,no detailed findings have been made as to such similar events. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion Day),and said: "I have been called into the Glaziers'Union in Chicago. Iwill come to work as soon as I get through there." Ahrens went to Chicago onJune 1, where Meyers told him that he had been called to the union office tofind out if be (Ahrens)was on the Honiotes job, to which Ahrens replied in thenegative.Meyers wanted to know who sold the glass.Ahrens told him and alsoinformed him that glass was being sold by Hacker "and not being set by the.glaziers."Meyers then called Adler of Porter Glass, in Joliet, on the telephone,.and made arrangements for Ahrens to go to work for Adler.At about 4 p. m. of June 1, Ahrens came to Hacker's office and told him he wasquitting.Hacker, reminding Ahrens of the friendly relationship that hadexisted between them, asked for an explanation.Ahrens seemed reluctant todiscuss the matter, but finally said :"I have been taken out of thejob by Meyers.He has placed me over in the Porter Glass Company shop."Upon being furtherpressed as to why he had been ordered to leave Joliet Glass,Ahrens replied,"George,you sold the glass to Roy Ice.There is an unwritten rule in the Unionyou cannot do that and I suspect that is the reason I have been taken out ofyour shop."Ahrens went to work the following day for Porter Glass, who wascooperating with the Union in the enforcement of its rule against the use ofpreglazed sash.IV. CONCLUDING FINDINGSA. The general objective of the UnionThere can be no question, if indeed it was not tacitly admitted— that one ofthe organizational objectives of the Union was to do all within its power to:prevent the use of preglazed sash in the area over which it had juri,dicton.This is apparent from its bylaws to which its members owed adherence, fromits contract of many years standing with the glazing contractors of Chicago andwhich it sought to impose on the general contractors in Joliet, and from thetestimony of its president for the past 30 years.Although the Union attemptedto justify its position against the use of preglazed sash on another ground, 10 I be-,lieve it was its purpose, as it could legitimately and appropriately be, to pro-vide as much work as possible for its members resident in the Chicago area.Because, however, a substantial part, if not most of the sash that was being usedin Joliet was procured from outside the Chicago area, it could achieve its goalonly by insisting that no preglazed sash, whether assembled by machine or by'hand, be used in the area over which it had jurisiction.B. Thescope of Section 8 (b) (It) (A)The general objective of the Union being a legitimate one,11 more than thatmust be proved to make out the case which the General Counsel has pleadedherein as a violation of Section 8 (b) (4) (A) of the Act. The Taft-HartleyAct which brought the section into the Act, while greatly reducing the economicweapons available to labor, does not make it illegal for the Union, under all cir-cumstances, to make the desired prohibition effective.Thus, the Union could,without violating the statute, induce and encourage its members to engage in a10The Union's president testified that Its motive in adopting this policy was that pre-glazed sash, being primarily the result of a machine operation, was inferior In quality tosash glazed by hand. If that were its motive,itwould seem to me that there was nojustification for insisting that there be no preglazed sash, because that type of sash doesnot preclude sash glazed by hand.The assigned goal of a better product would be attainedby insisting that all glazing be done by hand, without regard for its ultimate destination.11To provide as much work as possible for its members in the Chicago area. GLAZIERS'UNION LOCALNO. 27555primarystrike, or refrain from manufacturing preglazedsash, as a means ofcompelling their employer to have his sash glazed on the job where it is to befinally installed. "Section 8 (b) (4) (A) was [not] intended to curb traditionalprimary action by labor organizations :-the Section does not outlaw any of theprimary means which unions traditionally use to press their demands on employ-ees." 12The section, however, limits the economic area within, and the means bywhich, the Union, or its agents, may seek to effectuate their otherwise legal ob-jectives under the Act.By the relevant portions of that section it is made illegalfor a union, or its agents, "to engage in, or to induce or encourage the employeesof any employer to engage in, a strike or concerted refusal in the course of theiremployment to use-or otherwise handle or work on any-articles, materials, orcommodities or to perform any services, where an object thereof is: (A) forcing orrequiring-any employer or other person to cease using, selling, handling orotherwise dealing in the products of any other producer, processor, or manufac-turer, or to cease doing business with any other person." It seems clear, there-fore, from the language of the statute, abundantly supported by its legislativehistory, that in enacting this section, Congress deprived labor of the right to resortto the secondary boycott in the furtherance of its objectives.The Board recently had occasion, in a case similar to the one under considera-tion, to summarize the two factors which must combine to warrant a finding ofan unfair labor practice under the quoted section. "(1). The alleged activitiesmust have as an object the forcing or requiring any employer,inter alia,to ceaseusing the products of any manufacturer or to cease doing business with any per-son; and(2) the activities must constitute inducement and encouragement ofemployees in the course of their employment within the meaning of Section8 (b) (4) (A). The absence of either factor will defeat the charges thereunder"C. The Union's refusal to furnish glaziers upon request and the demands uponthe contractorsThe crux ofthe complaint against the Respondentsis that theyinduced andencouraged employeesof JolietGlass and Porter Glass to engage in concertedrefusals,in the course of their employment,to perform any services,an objectthereof being to force and require their employers, and other employers andpersons,to cease using preglazed sash, the product of other manufacturers. Tosubstantiatethat theoryof his case,the General Counsel in paragraph 5 of hiscomplaint alleges that a large number of incidents,and"each of them,"pleadedseriatim in subparagraphs"(a)" to "(t),"inclusive,constitute violations ofSection 8(b) (4) (A) of the Act. Thus, forexample, numerous allegationsplead:(1) That theUnion has.refused, on request, on a number of occasions, tofurnish member glaziers to "unfair" employers,or for work on "unfair" jobs ;(2) that the Union,on various dates, demanded of the contractor members of theAssociation that theyrefrain from using preglazed sash, that they sign a contractwith the Union to the same effect, and that failing to do both, the Union wouldrefuse to furnish member glaziers on any job in which such recalcitrant or de-faulting contractors were engaged;and (3)that Respondents on various occa-sions informed the glazing subcontractorsthat the lattercould not accept con-tracts on jobs that used preglazed sash, or work for general contractors who wereisOil Workers International UnionandThe Pure Oil Co.,84 NLRB 315.^aUnited Brotherhood of Carpenters and Joiners of America,District Council of KansasCity, Missouri,et at.andWadsworth Building Company,Inc.,81 NLRB 802. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot on the Union's "fair" list.While these incidents have evidentiary value inproving the General Counsel's case, standing alone, they do not, as he pleads, con-stitute violations of the section under consideration.14As to the first group of allegations that the Union has refused to furnishmember glaziers to "unfair" employers, or for work on "unfair" jobs. I findnothing in Section 8 (b) (4) (A) which makes it an unfair labor practice fora union, or its agents, to initially refuse the services of its members to "unfair"contractors, or on "unfair" jobs, or indeed for any reason found satisfactory tothe Union.The invoked section of the Act makes it an unfair labor practice fora union or its agents to induce or encourage "theemployeesof any employer toengage in-a concerted refusalin the course of their employment-toperformany service" where the object of such refusal is proscribed by statute. The fac-tual situation under consideration here antedates an employer-employee rela-tionship.True, the persons alleged to have been induced and encouraged aremembers of the Union, but they are not yet "employees of any employer." Fur-thermore, not having reached that status, their "concerted refusal" could not be"in the course of their employment." "Course of employment" contemplates anexisting employment relationship to be disrupted by the inducement.Suchpersons are therefore not yet amenable to the proscriptions found in Section8 (b) (4) .(A) 15As to the second group of allegations, viz., demands made on contractors to re-frain from using preglazed sash and that they sign contracts agreeing to sorestrict themselves, I am likewise of the opinion that these allegations do notconstitute violations of the Act.Standing in isolation, as they do for presentconsideration, it was not a violation of Section 8 (b) (4) (A) for the Union tomake such demands on the contractors.As previously noted, the applicablesection declares it to be an unfair labor practice to induce or encourage "em-ployees" to engage in the proscribed conduct. The section does not make it un-lawful for a union, or its agents, to induce: or encourage "employers" to ceaseusing pre-glazed sash, or merely to demand that they sign contracts agreeing toabstain from such a practice.18As to the third group of allegations pertaining to the directions given to theglazing subcontractors, I likewise find such conduct not prescribed by Section8 (b) (4) (A). The prohibition of the section is specifically limited to theinducement and encouragement of"employeesof any employer" to engage in asecondary boycott.The section imposes no prohibition against the inducement orencouragement which a union may direct towards an "employer." It is thereforeclear that there is a notable "absence" of the second factor which the Board,in the Wadsworth case, ruled must be present to warrant a finding of an unfair14Proof of these incidents, though unnecessarily pleaded, have evidentiary value in prov-ing the over-all objective of the Union and its effect as a factor in determining whetherRespondents induced and encohraged the secondary boycott herein found, and I have soconsidered them.'6I am not unmindful of Section 2 (3) of the Act which defines "employee" as follows"The term `employee' shall include any employee, and shall not be limited to the employeesof a particular employer, unless the Act explicitly states otherwise," etc.The connota-tion I have given to the term, "employee" is consistent with the permitted statutorydifferentiation.16The allegations of the complaint and the supporting evidence seeking to charge Hoff-man as an agent of the Union with conduct allegedly violative of Section 8 (b) (4) (A)was confined to conduct which I find not to be violative of that section. I therefore finditunnecessary to pass on the question of whether Hoffman was an agent of the Unionwithin the meaning of the Act so as to make the latter responsible for his conduct. GLAZIERS'UNIONLOCAL NO. 27557labor practice under the section in question-"the activities must constitute in-ducement and encouragement ofemployeesin the course of their employmentwithin the meaning of Section S (b) (4) (A)." (Emphasis supplied.)D. The "fair" and "unfai'r"listsThe complaint charges that Respondents violated Section 8 (b) (4) (A) whenit"notified said Joliet Glazing Contractors of the names of various generalcontractors in the Joliet area who were approved, or `fair,' and for whoseprojects Local 27 would furnish the glazing contractors with glazier employeesand permit its members to work."Having found that Respondents did notviolate'Section 8 (b) (4) (A) by refusing to initially furnish member glaziers forwork on jobs of "unfair" general contractors, I likewise find that there was noviolation of the section by the promulgation of the so-called "fair" and "unfair"general contractors list.The list was furnished to Joliet Glass only to advise itthat the Union would not furnish its members as prospective employees for em-ployment at an "unfair" job. The list was not used, as it was in theWadsworthand Osterii?kcases cited by the General Counsel, "as a means of inducing andencouraging employeesin. the course of their emplounsenttowithhold theirservices in order to force or require their employer to cease doing businesswith the listed employer." I therefore find that the Respondents did not violateSection 8 (b) (4) (A) by the promulgation and maintenance of the "unfair"and "fair" lists more particularly described in III, C,supra.E. The secondary boycottThe complaint, however, does charge that the Union and its agents induced andencouraged employees of Joliet Glass and Porter Glass to engage in the secondaryboycott proscribed by Section 8 (b) (4) (A) of the Act and I find substantial evi-dence in .the record to support that allegation.1.The Union's bylaws and rulesEven after enactment of the Taft-Hartley Act, it was not,perse, violation ofSection 8 (b) (4) (A) for the Union to keep in effect, for all purposes, its longstanding bylaws and rules 17 which had for their objective, the prohibitionagainst the use of preglazed sash. Section 8 (b) (4) (A) of the Act, however,was "aimed at eliminating all secondary boycottsand their concomitant activui-tieswhich Congress thought were unmitigated evils and burdensome to com-merce.Itwas Congress' belief that labor disputes should be confined to thebusiness immediately involved and that unions should be prohibited from extend-ing them to other employers by inducing and encouraging the latters' employeesto exert economic pressure in support of their disputes." 18 By making it unlaw-ful to "induce or encourage" employees to engage in it secondary boycott, Con-gress used the broadest generic terms to bring within the sweep of its proscrip-tion "the whole gamut of union activities by. which such boycotts are achieved."Thus, notwithstanding the apparent guarantee to engage in peaceful picketingas an exercise of free speech, and the judicial protection generally accordedsuch activity, the Board and a number of courts have held that Congress canconstitutionally, and in fact did, prohibit the prosecution of secondary boycotts17 SeeIII,A,supra.18United Brotherhood of Carpenters and Joiners of America,et al.andWadsworth Build-ing Company,Inc., et at.,81 NLRB 802. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDby speechas well asby other methods.10 Similarly, the Board has held that themere circulation of an "unfair list" of contractors among union employees, "ir-respective of whether or not a threat of discipline inhered" therein, constitutesa form of inducement and encouragement now outlawed by Section 8 (b) (4)(A) 20 I cannot draw a distinction between the effect which "unfair" lists haveon the recipients thereof, and the application of the Union's bylaws, by whichits members are bound, in the instant proceeding.The conclusion seems inescapable that the section prohibitsallpeaceful meansof inducement and encouragement in furtherance of the secondary boycottproscribed therein, and that this prohibition includes the application by a unionof its bylaws as an aid to the enforcement thereof.I therefore find that the application of the bylaws and rules of the Unionas an aid tothe enforcement of a secondary boycottby employees of any employerare in violation of Section S (b) (4) (A) of the Act 212.The Grant Hardware Company incidentI find that the Union and Meyers, in violation of Section 8 (b) (4) (A) of theAct, induced and encouraged Foreman Berger and Glaziers Preislinger andCoyne, employees of Joliet Glass, to engage in a concerted refusal, in the courseof their employment, to work on the Grant Hardware Company building thenbeing remodeled by the Mazzucco Construction Company, and that the objectof said refusal was to force or require Mazzucco to cease doing work on build-ings in which preglazed sash had been installed.'Respondents claim that therefusal was the voluntary decision and act of the individual workmen them-selves, and not the result of any inducement or encouragement by Respondents.The evidence, however, compels a contrary finding. Significantly, the workmen10Matter of the Wadsworth Building Company, supra; PrintingSpecialtiesand PaperConverters Union, Local388v.LeBaron,171 F. 2d 331 (C. A. 9) ;United Brotherhood ofCarpenters and Joiners of America v. Sperry,170 F. 2d 863 (C. A. 10) ;Douds v. Local1250, Retail-Wholesale Department Store Union,170 F. 2d 700 (C. A. 2).20Wadsworth Building Company, supra; Bricklayers, Stone Masons, Marble Masons, andTile Layers Benevolent d Protective Union No. 1and0sterink Construction Co.,82 NLRB228.21 It is immaterial that these bylaws were adopted prior to the enactment of the Taft-Hartley Act.The inducement and encouragement they furnished to further a secondaryboycott after August 22, 1947 "was subject to the interdiction of Section 8 (b) (4) (A)."Local 74, United Brotherhood of Carpenters and Joiners of America,andIra A. WatsonCo.,80 NLRB 533;Bricklayers, Stone Masons, Marble Masons, and Tile LayersBenevolentand Protective Union No.1 andOsterink ConstructionCo., 82 NLRB 228 ;Local1796,United Brotherhood of Carpenters and Joiners of America, A. F. of L.andMontgomeryFairCo., 82 NLRB 211.22 See III, D, (9)supra.Respondents in their brief argue that "No by-laws, workingrules and regulations were in existence which prohibited the installationof preglazed sashor the performing of work in those cases where preglazed sash had been previously installedon the job site."While a literal reading of article XVI, section 1, of said bylaws lendscolor to such a view, consideration of the remainder of the bylaws and the interpretationthereof by its officers compel a contrary conclusion.Thus, XVII, section 1, specifically.prohibits any union member from working for any firm or contractor who has not "livedup to theprovisions" of the bylaws, the preceding article of which requires that "all sashand glazing work must be done on each respective job site or building."This can onlymean thatunion members are not, underits bylaws, permitted to work for a contractorwho, in the past has used, or is currently using preglazed sash.Thatitwas so inter-preted by the Union is made evident by the statement of Welbourn, the Union's assistantbusiness representative, at the meeting with the contractors, attendedby three glazer mem-bers of the Union, in February 1948, in which Welbourn stated that the Union might"forgive the past use of preglazed sash" if the contractorswould sign a contract toabstain from its use thereafter. GLAZIERS' UNION LOCAL NO. 27559,did not stop work as soon as they realized that preglazed sash had been installed,in the building. It was only after Berger called Meyers in Chicago, told himabout the preglazed sash and was instructed by Meyers that he (Berger) "know [s],the union rules" that the men refused to continue the work.. I therefore find thatthe Union and Meyers provided the inducement and encouragement proscribed.by the Act.3.The Sears Roebuck incidentI likewise find that the Union and Meyers, on or about August 1, 1948,induced and encouraged Leonard Ahrens to cease work on the Sears Roebuckjob because preglazed interior showcases were being delivered for use on thesame premises.' Though Ahrens testified that he voluntarily requested of hisemployer that he not be sent back on that job, it would be extremely unrealisticto forego giving effect to Ahrens' termination of employment with Joliet Glass.about 6 weeks earlier, because in Ahrens' opinion, with which Meyers agreed,Joliet Glass had not abided by the Union's rules.'I therefore find that the Union and Meyers induced and encouraged Ahrens'work-stoppage at the Sears Roebuck job and that such conduct was in violation,of Section 8 (b) (4) (A).254.The transfer of employment by AhrensI also find that the Union and Meyers violated Section 8 (b) (4) (A) by in-ducing and encouraging Ahrens to leave his job with Joliet Glass and to gowork instead for Porter Glass.26There can be no question but that Meyers.induced and encouraged Ahrens to engage in a "refusal-to perform services"for Joliet Glass.Nor (lo I have any hesitation in finding that the "object" thereofwas to "force or require [Joliet Glass] to cease doing business with" GeneralContractor Roy Ice.Respondents in their brief deliberately avoid discussingthe "merits" of this incident, but contend that because only one workman wasinvolved, the conduct is not violative of Section 8 (b) (4) (A). They argue thatbecause the section makes it an unfair labor practice for a union to engagein, or to induce or encourage theemployeesof any employer to engage in astrikeor aconcerted refusalto handle centain goods, "that the Union will be guilty ofan unfair labor practice only ifmore than one employeeis involved."A similarcontention was rejected by the Board in theWadsworthcase,supra,where, ashere, "the Respondents-also induced and encouragedotheremployees to engagein a strike or concerted refusal in order to compel [their employer] to ceasedoing business with [any other person].The Respondents conduct in calling[the single employee] off, his job was part of these total activities.Under these21See III, D,(10),supra.24 See III,E,supra.25Respondents in their brief contend that this incident"may not be considered in thepresent proceedings,since[it] is not mentioned in any of the unfair labor practice chargeswhich are attached to and form the basis of the complaint."Factually the contention iscorrect,but the conclusion is erroneous.A charge need not set out in detail every act ofviolation.N. L. R. B.V.PacificGas & Electric Company,118 F. 2d 780, 788-9 (C. A. 9) ;N. L. R. B. v. Yale & Towne Mfg.Co., 114 F. 2d 376, 379 (C. A. 2).26 See III,E,supra.I do not find that Hoffman's activity in connection with this inci-dent,or any others described in this Report, to be in violation of the section under con-sideration.I consequently find it unnecessary to pass on the question of whether or nothe was "the agent" of the Union, within the meaning of the Act, so as. to make the latterresponsible for his conduct. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances,Iconcludethat the Union and Meyers violated Section 8(b) (4) (A) of the Act by calling Ahrens off his job with Joliet Glass.F. Section 8 (b) (1) (A)The General Counsel also pleads that each of the acts alleged to'be in viola-tion of Section 8 (b)(4) (A) ofthe Act is likewise a violation of Section8 (b) (1) (A). The latter section makes it an unfair labor practice for a unionor its agents, to "restrain or coerce" employees in the exercise of their rightsunder Section 7 of the Act.At the opening of the hearing, on the argument ofRespondents' motion to dismiss that portion of the complaint alleging a violationof Section 8 (b) (1) (A), the General Counsel took the position that the facts.alleged "set up virtually a closed shop situation" and therefore constitute "aspecific violation of Section S (b) (1) (A)."Assuming;arguendo,that such aconclusion can be drawn from the facts pleaded, and assuming further thatRespondents received timely service of a charge accusing them of such aviolation as required by Section 10 (b) of the Act, the conclusion drawn by theGeneral Counsel is not sound.InNational Maritime Union of America,78 NLRB 971, the Board specificallyrejected a similar contention "that an [activity] for an illegal objective neces-sarily restrains and `coerces' employees; as these terms were intended to beapplied in Section 8 (b) (1) (A). The touch stone of the [activity] which isviolative of Section 8 (b) (1) (A) is normallythe meansby which it is accom-plished, so long as its objective is directly related to the interests of the strikersand not directed primarily at compelling other employees to forego the rightswhich Section 7 protects.-[The activity] having been peacefully conducted, itdid not violate Section 8 (b) (1) (A)." nI shall therefore recommend that the allegations of the complaint, insofar asthey allege a violation of Section 8 (b) (1) (A) of the Act, be dismissed.V. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Unionand Meyersset forth in Section IV, above, occur-ring in connection with the operations of the general contractors and subcon-tractors described therein whose activities are set forth in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead and have led to labor disputes bur-dening and obstructing commerce and the free flow of commerce.VI. THE REMEDYRaving found that the Respondent Union and Respondent Meyers have vio-lated Section 8 (b) (4) (A) of the Act, it will be recommended that they ceaseand desist therefrom, and take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.Glazier's Union Local No. 27 of the Brotherhood of Painters, Decorators, andPaperhangers of America, is a labor organization within the meaning of Section2 (5) of the Act.B See alsoInternational Union United Aline Workers of Anaerica, and Jones and LaughlinSteel Company,83 NLRB 916;Local 74, United Brotherhood of. Carpenters and Joiners ofAmerica,andIra A. Watson Company,80 NLRB 533. GLAZIERS' UNION LOCAL NO.275612.George M. Meyers is an agent of the aforesaid labor organization withinthe meaning of the Act.3.By inducing and encouraging employees to refuse in the course of theiremployment to cease work on the Grant Hardware job and the Sears Roebuckjob, by inducing and encouraging Ahrens to leave the employment of Joliet Glass,and by applying the Union's bylaws and rules as an aid to such inducementand encouragement, an object thereof being to force and require their respectiveemployers to cease doing business with certain general contractors, the Unionand Meyers have engaged in unfair labor practices within the meaning of Sec-tion 8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondents have not engaged in unfair labor practices within the meaningof Section 8 (b) (1) (A) of the Act.6.Respondent Hoffman has not engaged in any of the unfair labor practicescharged in the complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,the under-signed hereby recommends that the Respondents Glaziers'Union Local No. 27 ofthe Brotherhood of Painters,Decorators,and Paper Hangers of America, andGeorge H. Meyers, its Business Manager and agent,.and their agents, successors,and assigns shall :1.Ceaseand (lesist from engaging in, or inducing or encouraging the membersof Local No.27 to engage in,a strike or a concerted refusal in the course of theiremployment to perform services for any employer,where an object thereof is torequire their employer or any other employer or other person to cease doingbusiness with any member of the Joliet Contractors Association,or any otheremployer who uses or sells preglazed sash, or has used or sold preglazed sash..2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Notify Berger,Freslinger,Coyne, and Ahrens thattheyare free to workon jobs on which any member of the Joliet Contractors Association or any otheremployer is the general contractor,if assigned to such jobs by their employer,and that their work on such jobs will not prejudice their rights,privileges, andstanding in the Respondent Glaziers'Union Local No. 27 of the Brotherhood ofPainters,Decorators,and Paper Hangers of America ;(b)Notify Leonard Ahrens that he is free to work for Joliet Paint andGlass Company, Inc.,if offered employment,and that his acceptance of suchemployment will not prejudice his rights,privileges, and standing in said Unionlast aforementioned ;(c) Post in a conspicuous place at the business office of Local No. 27 in the Cityof Chicago,Illinois,where notices to members are ordinarily posted, a copy of thenotice attached hereto as Appendix C.Copies of the notice,to be furnished bythe Regional Director for the Thirteenth Region,shall,after being signed by arepresentative of Local No. 27 and by George H. Meyers,as Business Manager forsaid Local,be immediately posted and maintained for a period of 60 days tlfere-after.Reasonable steps shall be taken by the Respondents to insure that theposted notice is not altered, defaced,or covered by other material;(d) Notify the Regional Director for the Thirteenth Region (Chicago, Illinois),in writing,within twenty(20) days from the receipt of this Intermediate Reportwhat steps the Respondent has taken to comply therewith.903847-51-vol. 90-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also recommended that unless the Respondent Union and Meyers shallwithin twenty (20) days from the receipt of this Intermediate Report notify saidRegional Director in writing that they will comply with the foregoing recom-niendations the Board issue an order requiring said Respondents to take theaction aforesaid.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent Hoffman has engaged in the alleged violative conduct de-scribed in the complaint.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, file.with the Board, Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and six copies of a briefin support thereof; and any party may, within the same period, file an originaland six copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.. Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. As furtherprovided in said Section 203.46, should any party desire permission to argue orallybefore the Board, request therefore must be made in writing to the Board within,ten (10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rules,and Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 18th day of July 1949.DAVID LONDON,Trial Examiner. GLAZIERS' UNION LOCAL NO. 27APPENDIX AGeneral contractors-members of Joliet ContractorsAssociation563(1)(2)(3)(4)Value of pur-NameAnnual volumeValue of build-chases shippedPercent ofof businessmg materialsdirectly frompurchases orig.(cents omitted)purchasedoutside of Illf-inating out-(cents omitted)nois (centsside of Illinoisomitted)Joliet Construction Co_________________$228,000.-$92,000$9,20085Mazzucco CCo_____________Constructiononst272,00083,0008,20050-70Hansen &Peterson667,200135,80012,86465E. 11. Swenson_________________________193,000112,0005,60070Matt Gregoryregory__________________________166,25060,0003,00085Sverre Ugland _________________________156,00070,0003,50080Stonitsch & Son________________________97,00029,000_ --------------60Richard Berti__________________________85,00046,000----------------80-85Arnold Welsch________________________228,000145, 00013, 00070Magnus Strandberg____________________135,00040,000_______________70W. B. IIarshbarger____________________46,09018,000________________90Albert Boekholdt--------------------------------------93,000----------------90Lindblad Construction Co______________69,98749,668________________30APPENDIX BLumber and building supply companiesTotal pur-PercentPercentof allTotal pur-Percentfre-Percentfre-chases ofof allpurchaseschases ofopglazedpoglazedNamebuildingmaterialspurchasesoriginatingshippedmatgerzedmaterialsmaterialsmaterials(centsout ofdirectly(mantaoriginatingshippedomitted)Statefrom outof Stateomitted)out ofStatefromoutsideLeach Bros. Inc_______________$174,29394_391_____-______45Hacker-SimeCo______________268,197706025,0004040LyonsBros.Fuel & LumberCo__________________________231,56595.38023,987____________16.9'Joliet Lumber & Fuel Co347,804915240,56010010Alexander Lumber Co________241,610877011,0071001L. N. It. Beatty LumberCo__113,843____________708,555_____________Joliet Cash & Carry LumberCo--------------------------286,713------______4026,189100_---________JolietPaint and Glass Co.,Inc------------------------91,00050-----------------------------------------APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to. effectuate the policies of the NationalLabor Relations Act, we hereby notify our members and employees of JolietPaint and Glass Company, Inc., that :WE WILL NOT engage in, or induce or encourage the employees of JOLIETPAINT AND GLASS COMPANY, INC., or any other employer to engage in, astrike or a concerted refusal in the course of their employment to perform. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDservices for such employer, where an object thereof is to require JolietPaint and Glass Company, Inc., or any other such employer, to cease doingbusiness with any other employer or person because such other employer uses,sells, or has used or sold preglazed sash.WE WILL NOT interfere with Leonard Ahren's right to work for JOLIETPAINT AND GLASS Co_uI PANY, INC., if offered employment, and his acceptance ofsuch employment, and his acceptance of such employment will not prejudicehis rights, privileges, and standing in our organization.GLAZIERS' UNION LOCAL No. V OF THE BROTHERHOOD OF PAINTERS,DECORATORS AND PAPER HANGERS OF AMERICA,Labor Organization.By -------------------------------------------------(Title of Officer)GEORGE H. 1IEYERS.Dated --------------------